COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-416-CV
VENTANA
MINERALS, L.L.P. AND                                        APPELLANTS
T. HERMAN MOORE, JR., TRUSTEE

OF THE THOMAS H. MOORE 
REVOCABLE TRUST AND DONALD 
HUGH SWAFFORD, INDIVIDUALLY 
AND AS EXECUTOR OF THE ESTATE

OF GRACE JACKSON, DECEASED
                                                   V.
 
DEVON
ENERGY OPERATING                                                 APPELLEES
COMPANY, L.P. AND VENTANA 
MINERALS, L.L.P.
 
                                               ----------
                    FROM PROBATE
COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




Appellant Ventana Minerals, LLP filed its notice of appeal on November
22, 2005.  Appellants T. Herman Moore,
Jr., Trustee of the Thomas H. Moore Revocable Trust, and Donald Hugh Swafford,
Individually and as Executor of The Estate of Grace Jackson, Deceased, filed
their notice of appeal on December 5, 2005.
On June 20, 2006, we notified appellants that their briefs had not
been filed as required by TEX. R. APP. P.
38.6(a).  We stated we would dismiss both
of their appeals for want of prosecution unless appellants or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing their appeals.  We have not received any response.
Because appellants= briefs have not been filed, we dismiss both of their appeals for want
of prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellants shall pay all costs of both appeals, for which let
execution issue.
 
PER CURIAM               
 
 
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  August 3, 2006
 




[1]See Tex. R. App. P. 47.4.